Exhibit 10.68

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

﻿

This Sixth Amendment to Loan and Security Agreement (“Sixth Amendment to Loan
and Security Agreement”) is dated as of June 16, 2017 and is made by and among
UniBank for Savings (together with its successors and assigns, the “Bank” or
“Lender”), Micron Solutions, Inc. (formerly known as Arrhythmia Research
Technology, Inc.), a corporation duly organized and validly existing under the
laws of the State of Delaware (sometimes referred to herein as “Solutions”) and
Micron Products Inc., a corporation duly organized and validly existing under
the laws of the Commonwealth of Massachusetts (sometimes referred to herein as
“Micron”).

 

RECITALS

﻿

A.     The Bank extended a line of credit (the “Line of Credit”) dated March 29,
2013 to the Borrowers as evidenced by the $4,000,000.00 Commercial Revolving
Line of Credit Promissory Note made by the Borrowers in favor of the Bank, as
amended by First Amendment to Commercial Revolving Line of Credit Promissory
Note dated October 3, 2013, as further amended by Second Amendment to Commercial
Revolving Line of Credit Promissory Note dated June 19, 2015, as further amended
by Third Amendment to Commercial Line of Credit Promissory Note dated of even
date herewith (as amended, restated, replaced, modified, consolidated,
increased, supplemented, renewed or extended to date and as may be amended,
restated, replaced, modified, consolidated, increased, supplemented, renewed or
extended from time to time hereafter, the “Line Note”).

﻿

B.     The Bank extended a term loan (the “Term Loan”) dated March 29, 2013 to
the Borrowers as evidenced by the $1,500,000.00 Commercial Term Promissory Note
made by the Borrowers in favor of the Bank (as amended, restated, replaced,
modified, consolidated, increased, supplemented, renewed or extended to date and
as may be amended, restated, replaced, modified, consolidated, increased,
supplemented, renewed or extended from time to time hereafter, the “Term Note”).

﻿

C.     The Bank extended an equipment line of credit (the “Equipment Line of
Credit”) dated March 29, 2013 to the Borrowers as evidenced by the $1,000,000.00
Commercial Equipment Line of Credit Promissory Note made by the Borrowers in
favor of the Bank, as amended by First Amendment to Commercial Equipment Line of
Credit Promissory Note dated April 10, 2014 (as amended to date and as may be
further amended from time to time, the “(as amended, restated, replaced,
modified, consolidated, increased, supplemented, renewed or extended to date and
as may be amended, restated, replaced, modified, consolidated, increased,
supplemented, renewed or extended from time to time hereafter, the “Equipment
Note”).

﻿

D.     The Bank extended an equipment line of credit (the “2014 Equipment Line
of Credit”) dated June 26, 2014 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended to date and as may be further amended
from time to time, the “2014 Equipment Note”).





X-1

--------------------------------------------------------------------------------

 

﻿

E.     The Bank extended an equipment line of credit (the “2015 Equipment Line
of Credit”) dated June 19, 2015 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended, restated, replaced, modified,
consolidated, increased, supplemented, renewed or extended to date and as may be
amended, restated, replaced, modified, consolidated, increased, supplemented,
renewed or extended from time to time hereafter, the “2015 Equipment Note”).

﻿

F.     The Bank extended an equipment line of credit (the “2016 Equipment Line
of Credit”) dated November 15, 2016 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended to date and as may be further amended
from time to time, the “2016 Equipment Note”).

﻿

G.     The Bank extended a term loan (the “2016 Term Loan”) dated November 15,
2016 to the Borrowers as evidenced by the $2,481,943.19 Commercial Term
Promissory Note made by the Borrowers in favor of the Bank (as amended,
restated, replaced, modified, consolidated, increased, supplemented, renewed or
extended to date and as may be amended, restated, replaced, modified,
consolidated, increased, supplemented, renewed or extended from time to time
hereafter, the “2016 Term Note”).

﻿

H.     The proceeds of the 2016 Term Loan were used, in part, to payoff the Term
Loan, the Equipment Line of Credit, the 2014 Equipment Line of Credit and the
2015 Equipment Line of Credit.  

﻿

I.     Effective March 24, 2017, Arrhythmia Research Technology, Inc. changed
its name to Micron Solutions, Inc. as evidenced by a Certificate of Amendment of
Certificate of Incorporation filed with the Secretary of the State of Delaware
on March 10, 2017.

﻿

J.     Except where the context requires otherwise, all capitalized terms used
herein shall have the meanings set forth in the Loan and Security Agreement
between the Bank and the Borrowers dated as of March 29, 2013 (as amended to
date and as may be further amended from time to time, the “Loan Agreement”).

﻿

K.     The Borrowers have requested that the Bank:

﻿

﻿

 

 

﻿

(i)

Modify certain provisions in the Loan Agreement; and

﻿

(ii)

Provide an extension to the Termination Date of the Line of Credit and

﻿

 

Line Note from June 30, 2017 to September 30, 2017.

﻿

Now therefore, in order to induce the Bank to enter into this Sixth Amendment to
Loan and Security Agreement, the Sixth Modification Documents (as hereafter
defined) and for other valuable consideration, the receipt and sufficiency of
which is acknowledged, the Borrowers jointly and severally make the following
representations, warranties, covenants and agreements effective as of the date
of this Sixth Amendment to Loan and Security Agreement:

﻿





-2-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 

1.       Inducement Representations.  The Borrowers hereby jointly and severally
represent, warrant and covenant to the Bank that:  (a) no Event of Default has
occurred, and no event has occurred which with notice or lapse of time or both
would constitute an Event of Default under any of the Loan Documents; (b) the
Loan Documents, including this Sixth Amendment to Loan and Security Agreement
and the other Sixth Modification Documents are the valid, binding and
enforceable obligations of the Borrowers, as applicable; (c) the Borrowers have
no defenses, setoffs, claims or counterclaims against the Bank with respect to
any of the Loans and to the extent any such defenses, setoffs, claims or
counterclaims exist, the Borrowers hereby waive and release the same; (d) the
execution and delivery of this Sixth Amendment to Loan and Security Agreement
and each of the other Sixth Modification Documents have been duly authorized by
all necessary corporate action; (e) all of the representations and warranties of
the Borrowers set forth in the Loan Agreement and the other Loan Documents, as
amended hereby, are true, accurate and complete on and as of the date hereof;
(f) the payment and performance of all Obligations of the Borrowers to the Bank
(as defined in the Loan Agreement) are secured and shall continue to be secured
in accordance with the terms of the Loan Agreement and all other Loan Documents
which create or perfect security interests in favor of the Bank; and (g) all
facts set forth in the Recital Section of this Sixth Amendment to Loan and
Security Agreement are true, accurate, and complete.

﻿

2.       Amendment to Definitions in Section 1 of the Loan Agreement.  

﻿

(a)       Section 1 of the Loan Agreement is hereby amended by adding thereto
the following new definitions and, for terms already defined therein, amending
and restating such definitions as set forth below:

﻿

Agreement or Loan Agreement means the Loan and Security Agreement, as amended by
the First Amendment to Loan and Security Agreement dated October 3, 2013, as
further amended by the Second Amendment to Loan and Security Agreement dated
April 10, 2014, as further amended by Third Amendment to Loan and Security
Agreement dated June 26, 2014, as further amended by Fourth Amendment to Loan
and Security Agreement dated June 19, 2015, as further amended by Fifth
Amendment to Loan and Security Agreement dated November 15, 2016,  as further
amended by Sixth Amendment to Loan and Security Agreement dated June 16, 2017,
as the same may be further amended from time to time.  Any and all references to
the Agreement or Loan Agreement shall include the First Amendment to Loan and
Security Agreement,  the Second Amendment to Loan and Security Agreement,  the
Third Amendment to Loan and Security Agreement,  the Fourth Amendment to Loan
and Security Agreement,  the Fifth Amendment to Loan and Security Agreement and
the Sixth Amendment to Loan and Security Agreement.

﻿

Borrowers means, collectively, Micron Solutions, Inc. and Micron Products Inc.,
with each of Micron Solutions, Inc. and Micron Products Inc. being a
“Borrower.”  All obligations, covenants and representations of Micron Solutions,
Inc. and Micron Products Inc. are joint and several.  Micron Solutions, Inc. is
formerly known as Arrhythmia Research Technology, Inc.

﻿





-3-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 

Loan Documents - the definition thereof shall additionally include the Sixth
Amendment to Loan and Security Agreement and the Sixth Modification Documents.

﻿

Sixth Amendment to Loan and Security Agreement means the Sixth Amendment to Loan
and Security Agreement dated June 16, 2017, which amends the Loan and Security
Agreement between the Bank and the Borrowers dated as of March 29, 2013.

﻿

Sixth Modification Documents mean the following:

﻿

﻿

 

 

﻿

(i)

the Sixth Amendment to Loan and Security Agreement;

﻿

(ii)

the Third Amendment to Line Note; and

﻿

(iii)

all other documents executed by the Borrowers listed on the Closing

﻿

 

Agenda attached hereto as Schedule J.

﻿

Third Amendment to Line Note means the Third Amendment to Commercial Revolving
Line of Credit Promissory Note dated June 16, 2017, which amends the Commercial
Revolving Line of Credit Promissory Note dated as of March 29, 2013. Any and all
references to the Line Note shall include the First Amendment to Line Note, the
Second Amendment to Line Note and the Third Amendment to Line Note.

﻿

3.       Amendment to Section 2.1 of the Loan Agreement.  Existing Section 2.1
of the Loan Agreement is hereby deleted and the following is hereby inserted in
its stead:

﻿

“(a)  Pursuant to this Agreement and the terms and conditions of the Line Note
and upon satisfaction of the conditions precedent in Section 5 hereof, the
Borrowers may borrow, repay and reborrow under the Line of Credit; provided,
however, that (i) the aggregate amount of all advances and borrowings at any one
time outstanding thereunder shall not exceed the face amount of the Line Note
minus the amount of all Open Credits or such lesser amount provided for in the
Availability Letter (such maximum permitted amount being referred to as the “
Maximum Availability” ); and (ii) any privilege of the Borrowers to request
advances or to borrow under the Line of Credit shall terminate on September 30,
2017 (as such date may be extended by the Bank in writing from time to time, in
the Bank’s sole and absolute discretion, the “ Termination Date” ) or at the
Bank’ s option, on the earlier occurrence of a Default or an Event of Default;”

﻿

4.       Amendment to Definitions in Section 8.1 of the Loan Agreement.  

﻿

(a)       Section 8.1 of the Loan Agreement is hereby amended by adding thereto
the following new definitions and, for terms already defined therein, amending
and restating such definitions as set forth below:

﻿

Debt Service Coverage Ratio means, during the applicable period, that quotient
equal to (A) the aggregate of (i) earnings before Interest, taxes,  depreciation
and amortization (EBIDTA) minus (ii) cash used for taxes and



-4-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 

distributions/dividends/withdrawals divided by (B) required payments of
principal, interest and capital leases in the corresponding period.

﻿

(b)       All other existing definitions in Section 8.1 of the Loan Agreement
are hereby ratified and confirmed as amended to date.

﻿

5.       New Section 8.7 to the Loan Agreement.  The following new section,
Section 8.7, is hereby added immediately following the end of Section 8.6 and
immediately preceding Section 9:

﻿

“8.7  Additional Insurance.  On or before July 16, 2017, the Borrower shall
provide the Bank with evidence of an increase in the non-lethal ballistic
projectile liability insurance with Tokyo Marine Insurance to an amount not less
than $2,000,000.00, such evidence to be in form, scope and substance acceptable
to the Bank.”

﻿

6.       Name Change.  Effective as of March 24, 2017, any and all references in
the Loan Agreement and in the other Loan Documents to “Arrhythmia Research
Technology, Inc.” or “Arrhythmia” or “ART”, including, but not limited to,
Arrhythmia’s inclusion in the term “Borrowers” or “Borrower” or “Debtors” or
“Debtor”, shall mean Micron Solutions, Inc.

﻿

7.       New Schedule J.  The following new Schedule J attached hereto is added
to the Loan Agreement following the end of Schedule I. 

﻿

8.       No Waiver.  The Borrowers hereby acknowledge that the Bank has made no
waiver of any provision of the Loan Documents nor of any Default or Event of
Default which may exist and that no such waiver shall be implied by virtue of
this Sixth Amendment or otherwise.

﻿

9.       Costs and Expenses.  The Borrowers will pay to the Bank upon demand all
costs and expenses (including attorney’s fees) reasonably incurred by the Bank
in connection with the documentation and closing of the Sixth Modification
Documents.

﻿

10.     Conditions.  The effectiveness of the Sixth Modification Documents shall
be conditioned upon, at the Bank’s option: (a) the execution and delivery of
this Sixth Amendment to Loan and Security Agreement and the other
Sixth Modification Documents by all of the parties thereto; (b) the receipt and
satisfactory review by the Bank of finalized 2017 first fiscal quarter ( FY2017
Q1) results showing that the Borrowers are in compliance with all financial
covenants; and (c)  the receipt by Bank of all other documents and certificates
reasonably requested by Bank and its counsel including without limitation, the
Bring  Down Certificate for each Borrower.

﻿

11.     Reaffirmation of Loan Documents.  Except as expressly modified herein,
all other terms and conditions of the Loan Documents are hereby ratified and
confirmed and the Loan Documents, as modified hereby, are and continue to be in
full force and effect.  All references in the Loan Documents to any Loan
Document shall mean that Loan Document, as amended to date and as further
amended from time to time.





-5-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 

﻿

12.     Reaffirmation of Cross-Collateralization and Cross-Default.  The
Borrowers hereby acknowledge that the obligations of the Borrowers set forth in
the Loan and Security Agreement and the other Loan Documents are intended to
capture all obligations and debts of the Borrowers owing to the Bank.  This
includes any agreements, loan agreements, security agreements, mortgages,
letters or credit, and any other existing or future loans. The Borrowers
acknowledge that all obligations of the Borrowers owing to the Bank are
cross-collateralized and cross-defaulted with all obligations outstanding. 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[This space intentionally left blank; signature page to follow.]





-6-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have executed this instrument under seal as of
the 16th day of June, 2017.

﻿

﻿

﻿

 

 

 

 

﻿

 

Borrowers:

 

﻿

 

 

 

 

﻿

 

Micron Solutions, Inc.

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:  

/s/ Salvatore Emma, Jr.

 

Witness

 

 

Salvatore Emma, Jr., President and

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

 

 

 

 

﻿

 

Micron Products Inc.

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:  

/s/ Salvatore Emma, Jr.

 

Witness

 

 

Salvatore Emma, Jr., President and

 

﻿

 

 

Chief Executive Officer

 

﻿

 

 

Duly Authorized

 

﻿

 

 

 

 

﻿

 

Bank:

 

﻿

 

 

 

 

﻿

 

UniBank for Savings

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

By:  

/s/ Bernard P. Gagnon

 

Witness

 

 

Bernard P. Gagnon, Vice President

 

﻿

 

 

 

 

﻿





-7-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 



SCHEDULE J

﻿

CLOSING DOCUMENT AGENDA

﻿

SIXTH MODIFICATION TO FINANCING ARRANGEMENTS

TO

MICRON SOLUTIONS, INC. AND

MICRON PRODUCTS INC.

MADE BY

UNIBANK FOR SAVINGS

﻿

CLOSING DATE:  June 16, 2017

﻿

, Vice President

 

 

orcester, MA  01605

e:  (508) 849-4253

793-2940

bernard.gagnon@unibank.com 

 

 

 

 

 

 

 

Lender:

Bernard P. Gagnon, Vice President

UniBank for Savings

24 Gold Star Boulevard

Worcester, MA  01605

Phone:  (508) 849-4253

Fax:      (508) 793-2940

Email:  bernard.gagnon@unibank.com 

 

Borrowers:

Micron Solutions, Inc. (formerly Arrhythmia Research Technology, Inc.)

Micron Products Inc.

 

 

Lender’s Counsel:

Anthony J. Salvidio, II, Esquire

Fletcher Tilton, PC (“FT”)

370 Main Street, 11th Floor

Worcester, MA 01608

Phone:  (508) 459-8004

Fax:      (508) 459-8304

Email:asalvidio@fletchertilton.com 

 

Karen M. LaFond, Esquire

Phone:  (508) 459-8015

Fax:      (508) 459-8315

Email:  klafond@fletchertilton.com 

 

 

Borrowers’ Counsel:

Paul J. D’Onfro, Esquire

Mirick O’Connell DeMaille & Lougee LLP (“MODL”)

100 Front Street

Worcester, MA  01608

Phone:  (508) 929-1624

Fax:       (508) 983-6249

Email:  pdonfro@mirickoconnell.com 

 

 

﻿

DOCUMENTS

Responsible PARTY

﻿

 

A.  Sixth Modification to Financing Arrangements

 

﻿

 

1.   Sixth Amendment to Loan and Security Agreement

FT

2.   Third Amendment to Commercial Revolving Line of Credit Promissory Note

FT



-8-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------

 

3.   Copy of existing and continuing UCC-1 Financing Statements  (All Asset)

a)   Micron Solutions, Inc. (f/k/a/ Arrhythmia Research Technology, Inc.)
(Delaware)

b)   Micron Products Inc. (Massachusetts)

FT

4.   Copy of existing and continuing UCC-1 Financing Statements (Specific
Equipment)

a)   Micron Solutions, Inc. (f/k/a Arrhythmia Research Technology, Inc.)
(Delaware)

b)   Micron Products, Inc. (Massachusetts)

FT

﻿

 

D.  Miscellaneous Documents

 

﻿

 

5.   UCC and Tax Lien Search Updates

a)   Micron Solutions, Inc.

b)   Arrhythmia Research Technology, Inc.

c)   Micron Products Inc.

FT

6.   Certificates of Good Standing

a)   Micron Solutions, Inc.

b)   Micron Products Inc.

MODL

7.   Bring Down Certificates

a)   Micron Solutions, Inc.

b)   Micron Products Inc.

FT

8.   Opinion of Counsel to Borrowers re: Authorization, Due Authority,
Enforceability

MODL

9.   Identification

Each signatory

﻿

﻿

﻿



-9-

Client Files/21878/0162/02225002.DOCX, 6

--------------------------------------------------------------------------------